                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 EDWIN E. WHITE, #0256955,                       :
    Plaintiff,                                   :
                                                 :
 v.                                              :
                                                 :     CIVIL ACTION 1:16-00407-KD-MU
 SHERIFF SAM COCHRAN,                            :
    Defendant.                                   :

                                             ORDER

       After due and proper consideration of all portions of this file deemed relevant to the issues

raised and there having been no objections filed, the Report and Recommendation dated October 4,

2019 is ADOPTED as the opinion of this Court. Accordingly, it is ORDERED that this case is

DISMISSED without prejudice for failure to prosecute and to follow the Court's Orders.


       DONE and ORDERED this the 21st day of October 2019.


                                            /s/ Kristi K. DuBose
                                            KRISTI K. DuBOSE
                                            CHIEF UNITED STATES DISTRICT JUDGE
